Citation Nr: 1541781	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-00 534A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from January 1942 to December 1964.  He died in October 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in October 2010 from Alzheimer's dementia due to or as a consequence of failure to thrive.

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss.

3.  The Veteran's Alzheimer's dementia did not originate in service or until years thereafter, was not otherwise etiologically related to service, and was not caused or chronically worsened by service-connected disability.

4.  The Veteran's death was not etiologically related to service or to service-connected bilateral disability.

5.  At the time of the Veteran's death, the Veteran's service-connected bilateral hearing loss had been evaluated as 100 percent disabling since June 2006, a period of less than 10 years.


CONCLUSIONS OF LAW

1.  The Veteran's death was not proximately due to or the result of a disease or injury incurred in service, or to service-connected disability; a service-connected disease or disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).

2.  The criteria to establish entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a)  (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the effective date provisions that are pertinent to the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that 38 U.S.C.A. § 5103(a)-compliant notice was sent in a November 2010 letter, prior to the rating action from which this appeal originates.  That notice advised the appellant that at the time of his death, the Veteran was service-connected for bilateral hearing loss.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board finds that the correspondence provided the appellant with the due process to which she is entitled. 

With respect to VA's duty to assist the appellant, the Board notes that pertinent records from all relevant sources identified by her, and for which she authorized VA to request, were obtained by the RO or provided by the appellant herself.  38 U.S.C.A. § 5103A  (West 2014).  In this regard, the Board points out that the November 2010 letter specifically informed the appellant that VA would obtain any VA medical records for the Veteran that she identified on enclosed forms.  The letter also informed her that if she completed enclosed authorizations, VA could assist in obtaining any private medical records of the Veteran, and that, alternatively, she could obtain and submit those records herself.  Later in November 2010 the appellant indicated that she had no further information or evidence to provide; to date, she has not identified any sources of records.  As a result, the only post-service medical evidence on file is the death certificate and the statement of a physician that the appellant provided to VA.  She has not authorized VA to obtain any records from that physician, or indicated that the physician has any records of relevance.  

Given the above, the Board finds that VA has fulfilled its duty to assist the appellant in obtaining records in support of her claims.

Although a VA medical opinion addressing the etiology of the Veteran's death was not obtained in this case, the Board finds that there is no reasonable possibility that such a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  See also 38 U.S.C.A. § 5103A(a) (West 2014).  In this regard, the service treatment records are silent for any reference to the condition which led to the Veteran's demise, and there is no evidence of such condition until decades after service.  Nor does the appellant actually contend that the fatal Alzheimer's dementia originated from or as a result of service.  The appellant contends that service-connected disability caused the Veteran's fatal condition, or otherwise led to his death, but other than her lay assertions, there is no evidence suggesting a relationship between the service-connected hearing loss and dementia, and the medical evidence on file (namely, the death certificate) contradicts her assertion that service-connected hearing loss led to a right hip fracture, which in turn led to the Veteran's death.  As explained in further detail below, the appellant is not competent to offer an opinion concerning the relationship of hearing loss to dementia.  In short, there is no credible and/or competent evidence of any pertinent disorder in service or until years later for a medical professional to base an opinion on concerning the relationship of such a disorder to service, and no competent indication of a relationship between the Veteran's bilateral hearing loss and his dementia.  For these reasons, the Board finds that a VA medical opinion is not necessary to substantiate the appellant's claims.

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) , 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94(1993). 


Factual background

The record reflects that the Veteran died in October 2010.  At the time of his death, service connection was in effect for bilateral hearing loss, which had been rated 100 percent disabling since June 2006.  

The Veteran's death certificate lists Alzheimer's dementia due to/a consequence of failure to thrive as the cause of death.  The death certificate does not mention hearing loss or any other condition.

The Veteran's service treatment records are silent for any complaints, finding or diagnosis of Alzheimer's disease or dementia.

There are no post-service treatment records on file.  As explained in the prior section, the appellant was provided with the forms for identifying any sources of treatment for the Veteran, but indicated that she had no information or evidence to submit.

In a March 2011 statement, Dr. R. Udell indicates that the Veteran was a patient of his who died after a fall in the home which had resulted in a hip fracture.  He noted that the appellant had advised the Veteran to stay in bed, but that the Veteran had a history of very significant hearing loss and got out of bed without assistance, and then fell.  Dr. Udell noted that it was shortly after the fall that the Veteran died.

In several statements on file, the appellant contends that the Veteran's "hard hearing went into dementia."  Her representative has explained that she is contending the hearing loss caused the dementia.  The appellant alleges that when she put the Veteran to bed one night, she had asked him to stay in bed so that he would not hurt himself, but that he either did not hear her or did not understand her.  She contends that he did get up from bed that night, and fell and broke his hip, and that he died four days later.  She argues that if the Veteran would have complied with her instructions, he would not have fallen and broken the hip, which she believes led to his death.  With respect to DIC benefits, she contends that about 7 years prior to the Veteran's successful claim seeking service connection for hearing loss, she called a VA medical facility twice to schedule the Veteran to be seen, but that she became discouraged after her calls were not returned.  She explains that he eventually received an appointment, which led ultimately to the award of service connection and the assignment of a 100 percent rating for hearing loss, and argues that if the Veteran had been seen by VA sooner, he would have received an earlier effective date for the award of a 100 percent rating.


Analysis

Service connection for the cause of the Veteran's death

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2015).  Further, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2015). 

As already noted, the Veteran's death certificate shows that he died from Alzheimer's dementia due to, or as a consequence of, failure to thrive; the death certificate does not refer to the Veteran's only service-connected disability of bilateral hearing loss.  Nor does it refer to a right hip fracture.

Service treatment records are negative for any evidence of Alzheimer's disease or dementia, and there is no post-service medical evidence of such problems until 2010, when the Veteran died.  Moreover, there is no medical opinion or other medical evidence on file, including from Dr. Udell, suggesting any relationship between the Veteran's fatal Alzheimer's dementia and his period of service. 

In addition, there is no medical evidence suggesting that the Veteran's service-connected hearing loss caused or chronically worsened his fatal Alzheimer's dementia.  Nor is there any competent evidence suggesting that the Veteran's hearing loss hastened his death or otherwise aided or lent assistance in the production of death, or that the Veteran was materially less capable of resisting the effects of the terminal disease process by service-connected disability or treatment therefor. 

Although the appellant contends that Dr. Udell's statement establishes the contribution of the Veteran's service-connected bilateral hearing loss to his demise, Dr. Udell's statement only recites the appellant's account of advising the Veteran not to get out of bed, and indicates that the Veteran did get out of bed, fell, broke his hip, and died several days later.  Dr. Udell did not suggest or conclude that the Veteran's hearing loss caused or aggravated his Alzheimer's disease, that it caused or led to his fall and hip fracture, that the Veteran's hip fracture even played any role in his death, or that the hearing loss otherwise was implicated in the Veteran's death.  Rather, Dr. Udell simply laid out a series of statements without offering any opinion as to role, if any, of the Veteran's hearing loss in his death.  Dr. Udell certainly could have offered an opinion drawn from his statements, but he did not, and the appellant's account of what Dr. Udell's statement says simply is not supported by Dr. Udell's statement itself.

The appellant herself contends that the Veteran's bilateral hearing loss caused the Veteran's dementia, and caused him to disobey her instructions to remain in bed, which she believes led to his fall which in turn led to his death.  Although a layperson such as the appellant is certainly qualified to offer her observations and can be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), she is not competent to offer an opinion in matters that require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds that the question of whether hearing loss transforms into dementia, or whether hearing loss otherwise causes dementia, is rather clearly one that falls outside of what a layperson can address.  Consequently, the Board finds she is not competent to address whether the Veteran's bilateral hearing loss transformed into dementia or otherwise caused or aggravated his dementia.

In addition, as to the appellant's contention that the hearing loss prevented the Veteran from heeding her instruction to remain in bed, the Board points out that the appellant herself is admittedly unsure if it was a matter of the Veteran not hearing her, or simply not understanding her.  In any event, even assuming the Veteran did not hear her, the appellant has not adduced any evidence or explanation as to why the Veteran was particularly vulnerable to falls if he were to leave bed unassisted.  For example, she does not contend that the Veteran had balance problems or any other issues that cautioned against him leaving the bed without her help.  The Board finds that the evidence simply does not support her contention that but for his hearing loss, he would not have fallen.  In any event, even if the Veteran's fall and right hip injury was related to his hearing loss, the only medical evidence of record addressing the actual cause of death, namely the death certificate, does not mention a right hip injury.  Nor did Dr. Udell suggest that the right hip fracture played any role in the Veteran's death.  Instead, Dr. Udell simply made the factual statement that four days after the hip injury, the Veteran died.  

In short, the appellant's statements as to the role of the Veteran's hearing loss in his death do not constitute competent evidence.  

In sum, there is no competent evidence suggesting that the Veteran's service-connected bilateral hearing loss caused or aggravated the fatal Alzheimer's dementia, that the Alzheimer's disease originated in service or until decades thereafter, or that service or service-connected bilateral hearing loss otherwise contributed substantially or materially to the Veteran's death.

In the absence of competent evidence on file linking the cause of the Veteran's death to service or to service-connected disability, the Board concludes that the preponderance of the evidence is against the appellant's claim.  Accordingly, service connection for the cause of the Veteran's death is denied. 


DIC benefits under 38 U.S.C.A. § 1318

If the Veteran's death is not determined to be service connected, as found by the Board in the preceding section, a surviving spouse may still be entitled to DIC benefits.  Pursuant to 38 U.S.C.A. § 1318(a)  (West 2014), benefits are payable to the surviving spouse of a "deceased Veteran" in the same manner as if the death were service connected.  A "deceased Veteran" for purposes of this provision is a veteran who dies not as the result of the Veteran's own willful misconduct, and who either was in receipt of or entitled to receive compensation at the time of death for service-connected disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2015).  Specifically, the Secretary shall pay benefits to the surviving spouse and children of a deceased veteran who dies, not as the result of his own willful misconduct, and who was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service-connected disability that either was continuously rated totally disabling for a period of ten or more years immediately preceding death; or, if so rated for a lesser period, was so rated continuously for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or, the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated as totally disabling for a period of not less than one year immediately preceding death.  See 38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22. 

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106  (2015). 

In this case, the Board finds that the criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  Service connection for bilateral hearing loss, and for the award of a 100 percent rating for that disorder, was in effect only from June 2006.  As he died in October 2010, he was not in receipt of a 100 percent rating for 10 years or more.  

The appellant contends that the effective date for the 100 percent rating should be modified to around 1999, the date she purportedly attempted to make a medical appointment for the Veteran for his hearing loss.

The October 2006 rating decision granted service connection for bilateral hearing loss, and assigned an effective date of June 2006 for the award of a 100 percent rating for the disorder.  The Veteran was notified of the decision as to the effective date assigned and provided with notice of his appellate rights, but he did not appeal. 
Consequently, the October 2006 rating decision is final.  

In essence, the appellant is attempting to assert a freestanding claim of entitlement to an earlier effective date.  In Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) the Court held that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, the Court held that there is no "freestanding" earlier effective date claim which could be raised at any time.

Notably, the appellant has not challenged the October 2006 rating action on the basis of CUE.  Therefore, there is no basis no change the assigned effective date of June 2006 for the assignment of a 100 percent rating.

Since the Veteran consequently had no service-connected disabilities rated at 100 percent for the 10 years prior to his death, was not continuously rated as totally disabled for five years after service and leading up to his death (as he was discharged in December 1964 and died in October 2010), and was not a former prisoner of war, the appellant's claim must be denied.  38 U.S.C.A. § 1318. 






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


